   Case 20-51689-tnw        Doc 30    Filed 02/02/21 Entered 02/02/21 13:52:37            Desc Main
                                      Document Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF KENTUCKY
                               LEXINGTON DIVISION



 IN RE: Matthew Timothy White
        LaShawnda Yvette White                                    Case Number:     20-51689
        Debtors


              NOTICE OF CONTINUED CONFIRMATION HEARING

       Notice is hereby given that the first confirmation hearing is continued to 4/21/2021 at 9:00 am

and will be conducted by video conference.


                                     CERTIFICATE OF SERVICE

        I hereby certify that the foregoing was served upon the persons listed below either

 electronically or by mail on 2/2/2021.


                                                             /s/ Beverly M. Burden
                                                             Beverly M. Burden, Chapter 13 Trustee
                                                             P O Box 2204
                                                             Lexington, KY 40588-2204
                                                             notices@ch13edky.com
                                                             859-233-1527
  GRUNDY, JR, CHARLES A
  Served Electronically Via ECF
